I concur in the answer that the allegations of appellant's answer disclose a transaction in which the knowledge of Walker, as sole representative of the bank in consummating the transaction, is imputable to the bank.
The bank could not act alone through its vice-president and general manager in discounting the note, in consummation of the previous agreement, and escape the consequences of the knowledge of its vice-president and general manager.
The cases of Morris v. Georgia Loan, Savings  Banking Co., 46 L.R.A., 511; Bank v. Burns, 49 L.R.A. (N.S.), 768 to 780, and Brobston v. Penniman, 97 Ga. 528, seems to me to state sound rules which should govern the determination of the question certified.
                       DISSENTING OPINION.